Citation Nr: 1823946	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  12-16 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.  He had service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified before the undersigned at a November 2016 hearing at the RO.  A transcript of that hearing is of record.

A January 2017 decision granted entitlement to service connection for a traumatic brain injury.  Therefore, that issue is no longer before the Board.


REMAND

The Board finds that further evidentiary development is necessary before the Board can adjudicate the claim on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim.

At a January 2016 hearing, the Veteran contended that he developed epilepsy after sustaining injuries in service from a grenade explosion, including a traumatic brain injury (TBI).  The Veteran reported falling to the ground, sustaining head wounds, and being briefly unconscious.  The Veteran testified that he had experienced progressively worsening symptoms related to seizures since the injury, including auras, memory loss, and other neurological issues.  While the Veteran testified that he was not diagnosed with a seizure disorder until 1998 after his wife first witnessed a seizure, the Veteran stated that he first began experiencing signs of auras, or precursors to seizures, in the 1970s.  The Veteran reported that the auras intensified significantly in approximately 1980.

In November 2016, the Board remanded the claim for further development, including to obtain an additional VA examination for any seizure disorder.  The remand noted a November 2011 PET scan, which showed volume loss of the left temporal region found to be likely due to trauma.  The remand directed the VA examiner to consider the PET scan, and to provide an opinion on whether the seizure disorder was the result of an in-service injury or was a residual of a TBI.

At a December 2016 VA examination, the examiner opined that the Veteran's seizure disorder was less likely than not due to a result of a TBI incurred in service.  The examiner explained that the record did not indicate that symptoms began prior to 1998 or 1999, and that the TBI by history was mild and a long period of time had passed between the TBI and confirmed seizures.  The examiner also noted that a 2009 CT scan of the head did not show any evidence of structural damage to the brain.  

The Board finds that additional VA examination is needed to address the lay statements of the Veteran regarding the onset and continuity of symptoms related to seizures, including auras, and to address the November 2011 PET scan.  When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The current opinion and rationale rely on the absence of documented seizures until many years after the in-service TBI, and do not consider the Veteran's testimony that aura symptoms began in the 1970s and progressively worsened until a seizure disorder was diagnosed.  The opinion and rationale also did not address the November 2011 PET scan which found evidence of brain trauma.  Therefore, remand is necessary to obtain a VA examination which considers all of the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Identify any VA or private medical records of treatment that are not already of record and associate them with the claims file.

2.  Schedule the Veteran for a VA examination with a specialist to determine the nature and etiology of any seizure disorder.  The examiner must review the claims file and should note that review in the report.  All testing deemed necessary should be performed.  A complete rationale for all opinions should be provided in the examination report.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that a seizure disorder is due to or the result of an in-service injury sustained from a grenade explosion, or is a residual of a TBI incurred in service from the grenade explosion.  The examiner must address the Veteran's testimony regarding the onset and continuity of symptoms related to the seizure disorder in the rationale, including experiencing auras beginning in the 1970s.  The examiner must also address the November 2011 PET scan showing volume loss in the left temporal region and decreased activity due to encephalomalacia.  

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

